Title: Thomas Jefferson to William Wirt, 3 May 1811
From: Jefferson, Thomas
To: Wirt, William


          
            Dear Sir
            Monticello May 3. 11.
          
           The interest you were so kind as to take, at my request, in the case of Duane, and the communication to you of my first letter to him, entitles you to a communication of the 2d which will probably be the last. I have ventured to quote your letter in it, without giving your name, & even softening some of it’s expressions respecting him. it is possible Duane may be reclaimed as to mr Madison. but as to mr Gallatin I despair of it.  that enmity took it’s rise from a suspicion that mr Gallatin interested himself for Snyder when Duane & a small minority of Pensylvania undertook to write him down in the election of their governor against the views of Duane and his friends. I do not believe mr Gallatin meddled in it. I was in conversation with him nearly every day during the contest & never heard him express any bias in the case. the ostensible grounds of the attack on mr Gallatin, are all either false or futile.  1. they urge his conversations with John Randolph. but who has to revealed these conversations? what evidence have we of them? merely some oracular sentences from J.R. uttered in the heat of declamation and never stated with all their circumstances. for instance, that a cabinet-member informed him there was no cabinet. but Duane himself has always denied there could be a legal one. besides the fact was true at that moment, to wit, early in the session of Congress. I had been absent from Washington from the middle of July to within 3. weeks of their meeting. during the separation of the members there could be no consultation, and between our return to Washington & the meeting of Congress, there really had arisen nothing requiring general consultation, nothing which could not be done in the ordinary way by consultation between the President and the head of the department to which the matter belonged, which is the way every thing is transacted which is not difficult as well as important. mr Gallatin might therefore have said this as innocently as truly, and a malignant perversion of it was perfectly within the character of John Randolph. but the story of the 2. millions. mr Gallatin satisfied us that this affirmation of J.R. was as unauthorised as the fact itself was false. it resolves itself therefore into his inexplicit letter to a committee of Congress. as to this my own surmise was that mr Gallatin might have used some hypothetical expression in conversing on that subject, which J.R. made a positive one, and he being a bullying duellist, & mr Gallatin with a wife and children depending on him for their daily subsistence, the latter might wish to avoid collision & insult from such a man. but they say he was hostile to me. this is false. I was indebted to nobody for more cordial aid than to mr Gallatin, nor could any man more sollicitously interest himself in behalf of another, than he did of myself. his conversations with Erskine are objected, as meddling out of his department.  why then do they not object mr Smith’s with Rose? the whole nearly of that negociation, as far as it was transacted verbally, was by mr Smith. the business was in this way explained informally, & on understandings thus obtained, mr Madison & myself shaped our formal proceedings. in fact, the harmony among us was so perfect, that whatever instrument appeared most likely to effect the object, was always used without jealousy. mr Smith happened to catch mr Rose’s favor & confidence at once. we percieved that Rose would open himself more frankly to him than to mr Madison, and we therefore made him the medium of obtaining an understanding of mr Rose.   mr Gallatin’s support of the bank has, I believe been disapproved by many. he was not in Congress when that was established, and therefore had never committed himself publicly on the constitutionality of that institution, nor do I recollect ever to have heard him declare himself on it. I know he derived immense convenience from it, because they gave the effect of ubiquity to his money wherever deposited. money in N. Orleans or Maine, was, at his command, & by their agency, transformed in an instant into money in London, in Paris, Amsterdam, or Canton. he was therefore cordial to the bank. I often pressed him to divide the public deposits among all the respectable banks, being indignant myself at the open hostility of that institution to a government on whose treasures they were fattening. but his repugnance to it prevented my persisting. and, if he was in favor of the bank, what is the amount of that crime or error, in which he had a majority, save one, in each house of Congress as participators? yet on these facts endeavors are made to drive from the administration the ablest man, except the President, who ever was in it, & to beat down the president himself, because he is unwilling to part with so able a counseller. I believe Duane to be a very honest man, and sincerely republican; but his passions are stronger than his prudence, and his personal as well as general antipathies, render him very intolerant. these traits lead him astray, & requires require his readers, even those who value him for his steady support of the republican cause, to be on their guard against his occasional aberrations. he is eager for war against England, hence his abuse of the two last congresses. but the people wish for peace. the reelections of the same men prove it. and indeed war against bedlam would be just as rational as against Europe in it’s present condition of total demoralisation. when indeed peace becomes more losing than war, we may prefer the latter on principles of pecuniary calculation. but for us to attempt, by war, to reform all Europe & bring them back to principles of morality & a respect for the equal rights of nations, would shew us to be only maniacs of another character. we should indeed have the merit of the good intentions, as well as of the folly of the hero of La Mancha.
          
            but I am getting beyond the object of my letter, & will therefore here close it with assurances of my great esteem & respect.
            
 Th: Jefferson
          
        